DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	According to the Amendment, filed 28 January 2022, the status of the claims is as follows:
Claims 1-7 are currently amended.
3.	The objections to claims 1-7 are withdrawn in view of the Amendment, filed 28 January 2022.
4.	The objection to the drawings for failing to comply with 37 CFR 1.84(p)(5) is withdrawn in view of the Amendment to the Specification, filed 28 January 2022.
Response to Arguments
5.	Applicant’s arguments, see Remarks, p. 9, filed 28 January 2022, with respect to the rejection of claims 1-7 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph as failing to comply with the written description requirement, have been fully considered, but they are not persuasive.
Applicant contends, see Remarks, p. 9, the following:
Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph as failing to comply with the written description requirement. The examiner asserts that the claims contain subject matter that was no described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention.
The applicants disagree with this rejection and asserts that the invention as claimed in claims 1-7 is clearly described in the applicant’s specification and figures. In particular, the applicant asserts that someone with ordinary skill in the art would know how the microprocessors are communicating with the other components in the system and how the feedback control between the biosensor and insulin pump is established. Accordingly, the applicant asserts that claims 1-7 are clearly patentable under 35 U.S.C. §112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

However, respectfully, this argument is not persuasive. Applicant’s assertion that someone with ordinary skill in the art would know how the microprocessors are communicating with the other components in the system and how the feedback control between the biosensor and insulin pump is established is merely a conclusionary statement without factual support.  Applicant did not support this conclusionary statement with factual evidence from the Applicant’s original disclosure, filed 14 May 2019.
In fact, the original disclosure lacks any mention or description of a first microprocessor communicating to a second processor, an algorithm executed in the [first] microprocessor based on glucose and other analyte levels and their variations as a function of time, and a second algorithm executed to dispense insulin dose, and an interactive feedback control between biosensors and insulin pump is established.  This electronic configuration has been specifically stated in the claims; yet, the original disclosure does not provide a discussion as to the algorithm used, whether there is a second microprocessor or how the second microprocessor interacts with the first microprocessor, or how the feedback control between the biosensor and insulin pump is established.
Therefore, this rejection is maintained below.
6.	Applicant’s arguments, see Remarks, p. 10, filed 28 January 2022, with respect to the rejection of claims 1-7 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention, have been fully considered, but they are not persuasive.
Applicant contends, see Remarks, p. 9, the following:
The applicants disagree with this rejection and again asserts that the invention as claimed in claims 1-7 is clearly described in the applicant’s specification and figures. Moreover, the applicant asserts that claims 1-7 are amended to more clearly claim the applicant’s invention. Accordingly, the applicant asserts that claims 1-7 are clearly patentable under 35 U.S.C. §112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

However, respectfully, this argument is not persuasive.  Applicant did not amend the specific claim limitations to overcome the rejection. The grounds of rejection discussed the following specific claim limitations which have not been overcome by amendment: 
“optical source and optical detector” in claim 1; 
“said components” in claim 1 line 10;
“the biosensor electrodes” in claim 1 line 11;
“whose frequency” in claim 1 lines 19-20; 
“interfacing with them” in claims 1, 3, 6 and 7; 
“a hermetically, sealed enclosure” in claim 1 line 21 and claim 3; 
“the photovoltaic cells” in claim 1 line 23;
“the microprocessor” in claim 1 line 32, “catheter” in claims 2-5;
 “a platform” in claims 2-5, “a body tissue” in claims 2, 4 and 5; 
“biosensing platform… configured to be placed intraperitoneally…” in claim 3;
“a miniaturized biosensor platform” in claim 3;
“an assembly” and “microdialysis assembly” in claim 4; 
“a biosensor platform” in claim 4; 
“an external unit” in claims 4 and 5; 
“an algorithm” in claims 4 and 5; 
“a second processor” in claims 4 and 5; 
“a second algorithm” in claims 4 and 5; 
“electrodes are in the form of wires” in claim 5; 
“electrodes are in the form of wires” in claim 5; 
“wherein external unit comprising of at least one optical source for powering photovoltaic cells located on biosensor platform housed in the catheter” in claim 6; 
“a miniaturized biosensor platform” in claims 6 and 7; 
“the photovoltaic cells” in claim 6 lines 14-15; 
“the microprocessor” in claim 6 line 33; 
“an insulin pump” in line 6; 
“the photovoltaic cells” in claim 7 lines 13-14; and 
“the microprocessor” in claim 7 line 25.

Therefore, this rejection is maintained below.
7.	Applicant’s arguments, see Remarks, p. 10, filed 28 January 2022, with respect to the rejection of claims 1-7 under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism, have been fully considered, but they are not persuasive.
Applicant contends, see Remarks, p. 9, the following:
Claims 1-7 are rejected under 35 U.S.C. §101 and Section 33(a) of the AIA  as being directed to or encompassing a human organism. The applicant disagrees and asserts that claims 1-7 are amended to more clearly claim the applicants invention which is clearly not directed to or encompassing a human organism. Accordingly, the applicant asserts that claims 1-7 as amended are clearly patentable under 35 U.S.C. §101 and Section 33(a) of the AIA .

However, respectfully, this argument is not persuasive.  Applicant did amend the limitation “the electrodes are exposed to body fluids” in claim 1 line 18, claim 3 line 10, claim 4 line 15, claim 6 line 10 and claim 7 line 9.  Therefore, this rejection is maintained below.
8.	Applicant’s arguments, see Remarks, pp. 10-12, filed 28 January 2022, with respect to the rejection of claims 1-2 and 5 under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Publication No. 2008/0154101 to Jain (hereinafter “Jain’’) in view of U.S. Patent Publication No. 2017/0112534 to Schoonmaker (hereinafter “Schoonmaker’”), U.S. Patent Publication No. 2011/0320166 to Luo (hereinafter “Luo”’) and U.S. Patent Publication No. 2015/0273146 to Ward (hereinafter “Ward”), the rejection of claim 3 under 35 U.S.C. § 103 as being unpatentable over Jain in view of Schoonmaker, Luo, Ward and as discussed in claim 1 above, further in view of U.S. Patent Publication No. 2017/0347926 to Farooqui (hereinafter “Farooqui”’), the rejection of claim 4 under 35 U.S.C. § 103 as being unpatentable over Jain in view of Schoonmaker, Luo, Ward and as discussed in claim 1 above, further in view of U.S. Patent Publication No. 2017/0281062 to Burnett (hereinafter “Burnett”), the rejection of claim 6 under 35 U.S.C. §103 as being unpatentable over Jain in view of Schoonmaker, Luo and Ward, and the rejection of claim 7 under 35 U.S.C. § 103 as being unpatentable over Jain in view of Schoonmaker, Luo and Farooqui, have been fully considered, but they are not persuasive.
Applicant contends, see Remarks, pp. 11-12, the following:
After careful review of the examiner’s rejections, the applicant disagrees with the examiner’s rejections and asserts that the disclosure and teachings of the references of Jain, Schoonmaker, Luo, Ward, Farooqui and Burnett clearly do not disclose, teach or suggest the applicant’s invention as claimed. For example, neither Jain, Schoonmaker or Luo disclose, teach or suggest a biosensing platform, wherein the biosensing platform comprises: a plurality of biosensors, designed to measure levels of an analyte selected one from glucose, lactate, pH, oxygen, and wherein the plurality of biosensors interfaces with its electronic,optical devices and circuits which are located on the biosensing platform, and wherein the biosensing platform is configured to be placed subcutaneously in a body tissue, and wherein said biosensor electronics and optical devices are housed in an enclosure, and wherein said enclosure includes a top cover plate and a bottom substrate configured as a hermetically sealed enclosure, and wherein the hermetically sealed enclosure containing all said components of the plurality of biosensors except the biosensor electrodes, and wherein said biosensing platform is located in a catheter, and wherein the catheter has an insulin delivery tube, and wherein the insulin delivery tube is connected to an insulin pump, wherein the plurality of biosensors in the biosensing platform comprise of one or more of working, counter and reference electrodes and wherein the electrodes are in the form of rings, and wherein the rings ae made of material selected from gold, Pt, Si, carbon nanotubes, wherein the electrodes have coatings designed for a particular analyte level detection, and wherein the electrodes are exposed to body fluids and are electrically connected with a potentiostat, a signal processing unit and an optical transmitter sending optical pulses, whose frequency is related to the analyte level, and wherein except for the electrodes, all other units interfacing with them are housed in a hermetically sealed enclosure, and wherein the hermetically sealed enclosure has at least one surface optically transparent to permit an optical source radiation received by the photovoltaic cells, wherein biosensor platform interfaces with an external unit, and wherein the external unit comprising of at least one optical source for powering the photovoltaic cells located on biosensor platform, one or more microprocessors, and wherein a first microprocessor communicating optically with the plurality of biosensors located in the catheter, and wherein first microprocessor interfaces with optical detectors which receives optical pulses from the optical transmitter located on the biosensor platform, and wherein the optical pulses are processed and displayed as the analyte level on a dedicated display, and wherein the analyte level is stored in a nonvolatile memory interfacing the first microprocessor, wherein an algorithm is executed in the microprocessor based on a glucose and other analyte levels and their variations as a function of time, and wherein analyte levels and their time variations are communicated to a second microprocessor, and wherein the second microprocessor interfaces with an insulin pump, and wherein a second algorithm is executed to dispense an insulin dose, and wherein an interactive feedback control between the plurality of biosensors and the insulin pump is established, as claimed. And Ward, Farooqui and Burnett clearly do not cure the deficiencies of Jain, Schoonmaker and Luo, singly, and together.

However, respectfully, this argument is not persuasive. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Therefore, the rejection is maintained below.
Claim Objections
9.	Claims 1-7 are objected to because of the following informalities:
Claim 1, line 19 should apparently read –with them are housed in
Claim 1, line 17 should apparently read – sending optical pulses, whose frequency --. 
Claim 1, line 18 should apparently read – wherein except for the electrodes, all other units --.
Claim 4, lines 5-6 should apparently read – comprising of a microdialysis membrane --.
Claims 1-7 provides no paragraphs/indentation between claim limitations as they were omitted in the Amendment, filed 28 January 2022.  Without the paragraphs/indentation between claim limitations, it is unclear what the claimed elements of the apparatus and the claimed steps of the method are comprised of.  
Appropriate correction is required.
Claim Interpretation
10.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

11.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
12.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: optical source and optical detector in claims 1 and 4-7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The limitation “optical source” in claims 1 and 4-7 invoke 35 U.S.C. 112(f) due to the following reasons:
- The term “optical source” is a generic placeholder
- The optical source is not modified by sufficient structure for performing the claimed function of powering photovoltaic cells.
- The claims nor the Specification provide sufficient structure for the optical source.

The limitation “optical detector” in claims 1 and 4-7 invoke 35 U.S.C. 112(f) due to the following reasons:
- The term “optical detector” is a generic placeholder
- The optical detector is not modified by sufficient structure for performing the claimed function of receiving optical pulses from the optical transmitter.
- The claims nor the Specification provide sufficient structure for the optical detector.
13.	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
14.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

15.	Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification as filed does not provide support for the biosensors measuring lactate pH, and oxygen, the electrodes being made out of carbon nanotubes, photovoltaic cells, optical detectors, optical source, second microprocessor, a microprocessor communicating with the biosensors, optical pulses, memory to hold analyte information, an algorithm, nor a microdialysis membrane.
16.	Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  
The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. One having ordinary skill in the art would not know what algorithm to use in order to execute in the microprocessor based on glucose and other analyte levels and their variations as a function of time, nor what algorithm to use in order to dispense an insulin dose. The specification provides not support in what the algorithms are and how it's conducted in order to lead one of ordinary skill to execute this device. One would also not know how the microprocessors are communicating with the other components in the system, nor how the feedback control between biosensor and insulin pump is established.
The claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved.
17.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

18.	Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “optical source and optical detector” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not provide sufficient structure, nor does it even mention optical source or optical detector. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 1, line 19 is indefinite because it is unclear if the hermetically sealed enclosure is the same as the enclosure in line 8. If this this the same enclosure the same language should be used. For purposes of examination, this is being interpreted as the same enclosure. If this this the same enclosure the same language should be used.
Claim 1 recites the limitation "said components" in line 10.  There is insufficient antecedent basis for this limitation in the claim. It is unclear what “said components” are referring to. For purpose of examination this is being interpreted as the biosensor electronics and optical devices.
Claim 1 recites the limitation "the biosensor electrodes" in line 11.  There is insufficient antecedent basis for this limitation in the claim. There is no mention of biosensor electrodes before this iteration.
Claims 1, 3, and 6-7 are indefinite as it is unclear what “interfacing with them” is referring to. Which components are included in “them”? For purposes of examination “them’ is being interpreted as the electrodes.
Claim 1 recites the limitation "the photovoltaic cells" in 21.  There is insufficient antecedent basis for this limitation in the claim. The photovoltaic cells are not mentioned before this iteration.
Claim 1 recites the limitation "the microprocessor" in line 29.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if this microprocessor is supposed to refer to the one of more microprocessors or solely the first processor.
Claim 1 (line 32) and claims 4-5 are indefinite as it is unclear is the “an insulin pump” is the same as the insulin pump mention in claim 1, line 11, or if it is a different insulin pump.
Claims 1 and 3-7 are indefinite because it is unclear how the claim states that there can be “one or more microprocessors” but the claims require at least 2 microprocessors.
Claims 2-5 are indefinite as it is unclear if “a plurality of biosensors” are different from the plurality of biosensors mentioned in claim 1, or if it is different.
Claims 2-5 are indefinite as it is unclear if “a catheter” is a different catheter than mentioned in claim 1 or if it is the same.
Claims 2-5 are indefinite as it is unclear if “a platform” is a different platform than mentioned in claim 1 or if it is the same.
Claims 2 and 4-5 are indefinite because it is unclear if “a body tissue” is different from the body tissue mentioned in claim 1.
	Claim 3 is indefinite as it is unclear how the biosensing platform is placed intraperitoneally in claim 3, but claim 1 states that the biosensing platform is placed subcutaneously.
Claim 3 is indefinite as it is unclear if “a miniaturized biosensor platform” is the same as “platform/biosensing platform” mentioned in claim 1 or different.
	Claim 4 is indefinite as it is unclear if “an assembly” and “microdialysis assembly” are the same structures. For purposes of examination this is being interpreted as the same structures.
Claim 4 is indefinite as it is unclear if “a biosensor platform” is a different from platform/biosensing platform mentioned in claim 1 or if it is the same.
Claims 4 and 5 are indefinite as it is unclear if “an external unit” is a different from the external unit mentioned in claim 1 or if it is the same.
Claims 4 and 5 are indefinite as it is unclear if “an algorithm” is a different from the algorithm mentioned in claim 1 or if it is the same.
Claims 4 and 5 are indefinite as it is unclear if “a second microprocessor” is a different from the second microprocessor mentioned in claim 1 or if it is the same.
Claims 4 and 5 are indefinite as it is unclear if “a second algorithm” is a different from the second algorithm mentioned in claim 1 or if it is the same.
Claim 5 is indefinite as it is unclear how he “electrodes are in the form of wires”. What form are wires in? For purposes of examination this is being interpreted as the electrodes comprise wire.
Claim 5 is indefinite as it is unclear how the electrodes are formed in wires, but in claim 1 it is formed in rings. Are the wires bent into a ring shape? Clarification is needed.
Claim 5 is indefinite as it is unclear if “a nonvolatile memory” is the same as the nonvolatile memory in claim 1 or different.
Claim 6 is indefinite as it is unclear how “wherein external unit comprising of at least one optical source for powering photovoltaic cells located on biosensor platform housed in the catheter”. The specification states that only the biosensing platform will be placed subcutaneously, and now claim 6 states that the external unit and the biosensing platform will be placed in the catheter to be placed subcutaneously within a body tissue.
Claims 6 and 7 are indefinite as it is unclear if “a miniaturized biosensor platform” is the same as “a platform” or different.
Claim 6 recites the limitation "the photovoltaic cells" in line 26.  There is insufficient antecedent basis for this limitation in the claim. The photovoltaic cells are not mentioned before this iteration.
Claim 6 recites the limitation "the microprocessor" in line 27.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if this microprocessor is supposed to refer to the one of more microprocessors or solely the first processor.
Claim 6 is indefinite as it is unclear if the “an insulin pump” in line 29 is the same as the insulin pump mentioned earlier in the claim, or if it is a different insulin pump.
Claim 7 recites the limitation "the photovoltaic cells" in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim. The photovoltaic cells are not mentioned before this iteration.
Claim 7 recites the limitations "the microprocessor" in line 23.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if this microprocessor is supposed to refer to the one of more microprocessors or solely the first processor.
Claim Rejections - 35 USC § 101
19.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

20.	Claims 1-7 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 1, lines 5-6 states “wherein the platform is placed subcutaneously in a body tissue”. This should apparently read --wherein the platform is configured to be placed subcutaneously in a body tissue--.
Claim 1 (line 18), claim 3 (line 10), claim 4 (line 15), claim 6 (line 10), and claim 7 (line 9) state “the electrodes are exposed to body fluids”. This should apparently read --the electrodes are configured to be exposed to body fluids--.
Claim 2 (lines 3-4), claim 4 (lines 3-4), and claim 5 (lines 3-4) state “catheter which is placed subcutaneously in a body tissue”. This should apparently read --catheter configured to be placed subcutaneously in a body tissue--.
Claim 3, lines 3-4 and claim 7 (lines 2-3) states “catheter which is placed intraperitoneally in a body tissue”. This should apparently read --catheter is configured to be placed intraperitoneally in a body tissue--.
Claim 6, lines 2-3 states “catheter which is placed subcutaneously in a body tissue”. This should apparently read –catheter which is configured to be placed subcutaneously in a body tissue--.
Claim Rejections - 35 USC § 103
21.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The claims are directed towards a biosensing platform, wherein the biosensing platform comprises: 
a plurality of biosensors, designed to measure levels of analyte selected one from glucose, lactate, pH, oxygen, and 
wherein biosensors interfaces with its electronic and optical devices and circuits which are located on the platform, and wherein the platform is placed subcutaneously in a body tissue, and wherein said biosensor electronics and optical devices are housed in an enclosure, and
wherein said enclosure includes a top cover plate and a bottom substrate configured as a hermetically sealed enclosure, and 
wherein hermetically sealed enclosure containing all said components of biosensors except the biosensor electrodes, and wherein said bio sensing platform is located in a catheter, and wherein the catheter has an insulin delivery tube, and wherein the insulin delivery tube is connected to an insulin pump, 
wherein biosensors in the biosensing platform comprise of one or more of working, counter and reference electrodes and wherein electrodes are in the form of rings, and wherein rings ae made of material selected from gold, Pt, Si, carbon nanotubes, 
wherein electrodes have coatings designed for a particular analyte level detection, and wherein the electrodes are exposed to body fluids and are electrically connected with potentiostat, signal processing unit and optical transmitter sending optical pulses whose frequency is related to the analyte level, and wherein except for the electrodes all other units interfacing with them are housed in a hermetically, sealed enclosure, and 
wherein the hermetically sealed enclosure has at least one surface optically transparent to permit optical source radiation received by the photovoltaic cells, wherein biosensor platform interfaces with an external unit, and wherein external unit comprising of at least one optical source for powering photovoltaic cells located on biosensor platform, one or more microprocessors, and wherein first microprocessor communicating optically with biosensors located in the catheter, and wherein first microprocessor interfaces with optical detectors which receives optical pulses from the optical transmitter located on the biosensor platform, and wherein the optical pulses are processed and displayed as analyte level on a dedicated display, and wherein the analyte level is stored in a nonvolatile memory interfacing the first microprocessor, 
wherein an algorithm is executed in the microprocessor based on glucose and other analyte levels and their variations as a function of time, and 
wherein analyte levels and their time variations are communicated to a second microprocessor, and wherein second microprocessor interfaces with an insulin pump, and
 wherein a second algorithm is executed to dispense insulin dose, and 
wherein an interactive feedback control between biosensors and insulin pump is established.
22.	Claim 1-2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain (US 20080154101 A1) in view of Schoonmaker (US 20170112534 A1), Luo (US 20110320166 A1), and Ward (US 20150273146 A1).
Regarding claim 1, Jain teaches a biosensing platform (Paragraph [0033] and Fig. 1, element 2 (biosensing platform)), wherein the biosensing platform comprises: a plurality of biosensors, designed to measure levels of analyte selected one from glucose, lactate, pH, oxygen, (Paragraphs [0033-0034] and [0036] and [0039]) and wherein biosensors interfaces with its electronic and optical devices and circuits which are located on the platform (Paragraph [0037] and Fig. 1), and wherein the platform is placed subcutaneously in a body tissue (Paragraph [0045]), and wherein said biosensor electronics and optical devices are housed in an enclosure (Paragraph [0048] and Fig.1, element 42 (optical device) – the optical device and the biosensor electronics are housed in the biosensing platform), and wherein said enclosure includes a top cover plate and a bottom substrate configured as a hermetically sealed enclosure (Paragraph [0072]), and wherein hermetically sealed enclosure containing all said components of biosensors except the biosensor electrodes (Paragraph [0072]), wherein biosensors in the biosensing platform comprise of one or more of working, counter and reference electrodes (Paragraph [0042] and Fig. 1, elements 61 (reference electrode), 62 (counter electrode), and 63,64, 65 (working electrodes)), and wherein the electrodes are made of material selected from gold, Pt, Si, carbon nanotubes, wherein electrodes have coatings designed for a particular analyte level detection (Paragraph [0044]), and wherein the electrodes are exposed to body fluids and are electrically connected with potentiostat (Paragraph [0042] and [0048] and Fig. 1, elements 54 (potentiostat) and 61 (reference electrode), 62 (counter electrode), and 63,64, 65 (working electrodes)), signal processing unit and optical transmitter sending optical pulses whose frequency is related to the analyte level (Paragraph [0039]), and wherein except for the electrodes all other units interfacing with them are housed in a hermetically, sealed enclosure (Paragraph [0072]), and wherein the hermetically sealed enclosure has at least one surface optically transparent to permit optical source radiation received by the photovoltaic cells (Paragraph [0072]), wherein biosensor platform interfaces with an external unit (Paragraphs [0037] and [0045-0046] and Fig. 1, element 1 (external unit) and 11 (first microprocessor)), and wherein external unit comprising of at least one optical source for powering photovoltaic cells located on biosensor platform, one or more microprocessors (Paragraph [0038]), and wherein first microprocessor interfaces with optical detectors which receives optical pulses from the optical transmitter located on the biosensor platform (Paragraph [0050]), and wherein the optical pulses are processed and displayed as analyte level on a dedicated display (Paragraph [0038]).
Jain suggests, but fails to teach wherein said bio sensing platform is located in a catheter, and wherein the catheter has an insulin delivery tube.
Jain suggests this as it teaches a hypodermic needle to insert the biosensing platform subcutaneously (Paragraph [0054]).
Schoonmaker teaches wherein a sensor is located in a catheter (Paragraphs [0283] and [0284] of Schoonmaker), and wherein the catheter has an insulin delivery tube (Paragraphs [0283] and [0284] of Schoonmaker).
Schoonmaker is analogous art as it teaches a biosensing device.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jain to have the biosensing platform of Jain located in a catheter and the catheter to have an insulin delivery tube, as taught by Schoonmaker. This would have been modified as it would merely be a simple substitution of one known method (having a biosensing platform in a catheter) for another (having a biosensor platform in a hypodermic needle) in order to yield predictable results (to insert the biosensing platform subcutaneously to dispense insulin).

Furthermore, Jain fails to teach wherein the insulin delivery tube is connected to an insulin pump, wherein the analyte level is stored in a nonvolatile memory interfacing the first microprocessor, wherein an algorithm is executed in the microprocessor based on glucose and other analyte levels and their variations as a function of time, wherein analyte levels and their time variations are communicated to a second microprocessor, wherein second microprocessor interfaces with an insulin pump, and wherein a second algorithm is executed to dispense insulin dose.
Luo teaches wherein an insulin delivery tube is connected to an insulin pump (Paragraph [0059] of Luo), an analyte level is stored in a nonvolatile memory interfacing a first microprocessor (Paragraph [0154] of Luo), an algorithm is executed in the microprocessor based on glucose and other analyte levels and their variations as a function of time (Paragraph [0016] of Luo), analyte levels and their time variations are communicated to a second microprocessor (Paragraphs [0016] and [0019] of Luo), wherein second microprocessor interfaces with the insulin pump (Paragraph [0019] of Luo), and wherein a second algorithm is executed to dispense insulin dose (Paragraphs [0019] and [0157] of Luo- An algorithm will be computed in order for the device to know how much insulin needs to be dispensed).
Luo is analogous art as it teaches biosensing device.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Jain to have the insulin delivery tube connected to an insulin pump, as taught by Luo. This would have been modified in order to provide a passageway for the insulin to travel to get a user.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Jain to have the analyte level stored in a memory, as taught by Luo. This would have been modified as modified Jain requires analyte information to be stored in order to relay it to the processor to provide treatment to a patient but fails to explicitly state where the analyte information is stored, and Luo teaches that the analyte information is stored in a memory.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Jain, to have an algorithm in a microprocessor based off analyte levels to communicate to a second microprocessor, as taught by Luo. This would have been modified in order to dispense an accurate insulin dose to a user.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Jain, to have a second microprocessor interfacing with the insulin pump and a second algorithm executed to dispense an insulin dose, as taught by Luo. This would have been modified in order to dispense an accurate insulin dose to a user.

Jain also fails to teach wherein electrodes are in the form of rings.
Ward teaches wherein electrodes are in the form of rings (Paragraph [0028] of Ward).
Ward is analogous art as it teaches a biosensing device.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Jain to have the electrodes to be in the form of rings, as taught by Ward. This would have been modified as modified Jain comprises electrodes, but fail to teach the shape of the electrodes, and Ward teaches the electrodes in the form of rings.

Modified Jain teaches wherein first microprocessor communicating optically with biosensors located in the catheter (Paragraph [0050] of Jain) and wherein an interactive feedback control between biosensors and insulin pump is established (Modified Jain will have the interactive feedback between the biosensors and insulin pump establish in order for the insulin pump to administer a correct dose based on the analyte levels).

Regarding claim 2, modified Jain teaches further comprising a plurality of biosensors, designed to measure levels of analyte selected at least one from glucose, lactate, pH, oxygen (Paragraphs [0033-0034] and [0036] and [0039] of Jain), and their electronic and optical devices and circuits on a platform located in a catheter (of Schoonmaker) which is placed subcutaneously in a body tissue (Paragraphs [0037] and [0045] and Fig. 1 of Jain), and wherein the insulin pump and associated second microprocessor (Paragraph [0019] of Luo) are located in the external unit (of Jain).

Regarding claim 5, modified Jain teaches a plurality of biosensors, designed to measure levels of analyte selected at least one from glucose, lactate, pH, oxygen (Paragraphs [0033-0034] and [0036] and [0039] of Jain) , and their electronic and optical devices and circuits on a platform located in a catheter (of Schoonmaker) which is placed subcutaneously in a body tissue (Paragraphs [0037] and [0045] and Fig.1 of Jain), and wherein biosensors in the biosensing platform comprise of one or more of working, counter and reference electrodes (Paragraph [0042] and Fig. 1, elements 61 (reference electrode), 62 (counter electrode), and 63,64, 65 (working electrodes) of Jain), wherein biosensor platform interfaces with an external unit (Paragraph [0037] and Fig. 1, elements 1 (external unit) and 2 (biosensing platform) of Jain), and wherein external unit comprising of at least one optical source for powering photovoltaic cells located on biosensor platform (Paragraph [0038] of Jain), one or more microprocessors, and wherein first microprocessor communicating optically with biosensors located in the catheter (Paragraph [0050] of Jain), and wherein first microprocessor interfaces with optical detectors which receives optical pulses from the optical transmitter located on the biosensor platform (Paragraph [0050] of Jain), and wherein the optical pulses are processed and displayed as analyte level on a dedicated display (Paragraph [0038] of Jain), and wherein the analyte level is stored in a nonvolatile memory interfacing the first microprocessor (Paragraph [0154] of Luo), wherein an algorithm is executed in the microprocessor based on glucose and other analyte levels and their variations as a function of time (Paragraph [0016] of Luo), and wherein analyte levels and their time variations are communicated to a second microprocessor (Paragraphs [0016] and [0019] of Luo), and wherein second microprocessor interfaces with an insulin pump (Paragraph [0019] of Luo), and wherein a second algorithm is executed to dispense insulin dose (Paragraphs [0019] and [0157] of Luo- An algorithm will be computed in order for the device to know how much insulin needs to be dispensed), and wherein an interactive feedback control between biosensors and insulin pump is established (Modified Jain will have the interactive feedback between the biosensors and insulin pump establish in order for the insulin pump to administer a correct dose based on the analyte levels).

Modified Jain fails to teach wherein electrodes are in the form of wires.
Ward further teaches wherein electrodes are in the form of wires (Paragraph [0025] of Ward).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Jain to have the electrodes to be in the form of wires, as taught by Ward. This would have been modified as modified Jain comprises electrodes, but fail to teach the shape of the electrodes, and Ward teaches the electrodes in the form of wires.
Modified Jain teaches wherein wires are made of material selected from gold, Pt, Pt alloys, Pt and Au coated with carbon nanotubes (Paragraph [0044] of Jain).
23.	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain (US 20080154101 A1) in view of Schoonmaker (US 20170112534 A1), Luo (US 20110320166 A1), and Ward (US 20150273146 A1), as discussed in claim 1 above, further in view of Farooqui (US 20170347926 A1).
Regarding claim 3, modified Jain teaches claim 1 as discussed above. 
Modified Jain further teaches a plurality of biosensors, designed to measure levels of analyte selected at least one from glucose, lactate, pH, oxygen (Paragraphs [0033-0034] and [0036] and [0039] of Jain), and their electronic and optical devices and circuits on a platform (Paragraph [0037] and Fig. 1 of Jain) located in a catheter (of Schoonmaker), and wherein catheter comprises of an insulin dispensing tube (Paragraphs [0283] and [0284] of Schoonmaker) and a miniaturized biosensor platform (Paragraph [0033] of Jain), and wherein the biosensor platform comprises of biosensors with working, counter and reference electrodes and wherein electrodes have coatings designed for a particular analyte level detection (Paragraph [0044] of Jain), and wherein the electrodes are exposed to body fluids and are electrically connected with potentiostat (Paragraphs [0042] and [0048] and Fig. 1, elements 54 (potentiostat) and 61 (reference electrode), 62 (counter electrode), and 63,64, 65 (working electrodes) of Jain), signal processing unit and optical transmitter sending optical pulses whose frequency id related to the analyte level (Paragraph [0039] of Jain), and wherein except for the electrodes all other units interfacing with tem are housed in a hermetically sealed enclose (Paragraph [0072] of Jain), and wherein the hermetically sealed enclosure has at least one surface optically transparent to permit optical source radiation received by the photovoltaic cells (Paragraph [0072] of Jain), and wherein bio sensors in the biosensing platform comprise of one or more of working, counter and reference electrodes (Paragraphs [0042] and [0048] and Fig. 1, elements 54 (potentiostat) and 61 (reference electrode), 62 (counter electrode), and 63,64, 65 (working electrodes) of Jain) and wherein electrodes are in the form of rings (Paragraph [0028] of Ward), and wherein rings ae made of material selected from gold, Pt, Si, carbon nanotubes (Paragraph [0044] of Jain).

Modified Jain fails to teach the catheter (of Schoonmaker) placed intraperitoneally in the body.
Farooqui teaches a catheter placed intraperitoneally in the body (Paragraph [0034] and Fig. 1, 310 (catheter) and 318 (sensor) of Farooqui).
Farooqui is analogous art as it teaches a biosensing device.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Jain to have a catheter placed intraperitoneally in the body, as taught by Farooqui. This would have been modified as this is merely simple substitution of one known method (placing a catheter intraperitoneally) for another (placing the catheter subcutaneously) to obtain predictable results (place the biosensor in order to obtain analyte information).

24.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain (US 20080154101 A1) in view of Schoonmaker (US 20170112534 A1), Luo (US 20110320166 A1), and Ward (US 20150273146 A1), as discussed in claim 1 above, further in view of Burnett (US 20170281062 A1).
Regarding claim 4, modified Jain teaches claim 1 as discussed above.
Modified Jain further teaches a plurality of biosensors, designed to measure levels of analyte selected at least one from glucose, lactate, pH, oxygen (Paragraphs [0033-0034] and [0036] and [0039] of Jain), and their electronic and optical devices and circuits on a platform located in a catheter which is placed subcutaneously in a body tissue (Paragraphs [0037] and [0045] and Fig. 1 of Jain), and wherein the biosensing platform comprises of biosensors with working, counter and reference electrodes (Paragraphs [0042] and [0044] and Fig. 1, elements 61 (reference electrode), 62 (counter electrode), and 63,64, 65 (working electrodes) of Jain) and wherein biosensors in the biosensing platform comprise of one or more of working, counter and reference electrodes (Paragraphs [0042] and [0044] and Fig. 1, elements 61 (reference electrode), 62 (counter electrode), and 63,64, 65 (working electrodes) of Jain) and wherein electrodes are in the form of rings (Paragraph [0028] of Ward), and wherein rings are made of material selected from gold, Pt, Si, carbon nanotubes (Paragraph [0044] of Jain), wherein electrodes have coatings designed for a particular analyte level detection (Paragraphs [0042] and [0044] of Jain), and wherein the electrodes are exposed to body fluids and are electrically connected with potentiostat (Paragraphs [0042] and [0048] and Fig. 1, elements 54 (potentiostat) and 61 (reference electrode), 62 (counter electrode), and 63,64, 65 (working electrodes) of Jain), signal processing unit and optical transmitter sending optical pulses whose frequency id related to the analyte level (Paragraph [0039] of Jain), and wherein except for the electrodes all other units interfacing with tem are housed in a hermetically; sealed encloser, (Paragraph [0072] of Jain) and wherein the encloser has at least one surface optically transparent to permit optical source radiation received by the photovoltaic cells (Paragraph [0072] of Jain), wherein catheter (of Schoonmaker) interfaces with an external unit (Paragraph [0037] and Fig. 1, element 2 (external unit) of Jain - since the biosensor is within the catheter, the catheter will also communicate with the external unit), and wherein external unit comprising of at least one optical source for powering photovoltaic cells located on biosensor platform housed in the catheter (Paragraph [0038] of Jain),  one or more microprocessors, and wherein first microprocessor communicating optically with biosensors located in the catheter, and wherein first microprocessor communicates optically with implanted platform consisting of biosensors located in the catheter (Paragraph [0050] of Jain), and wherein first microprocessor interfaces with optical detectors which receives optical pulses from the optical transmitter located on the biosensor platform (Paragraph [0040] of Jain),  and wherein the optical pulses are processed and displayed as analyte level on a dedicated display (Paragraph [0038] of Jain), and wherein the analyte level is stored in the dedicated memory interfacing the microprocessor (Paragraph [0154] of Luo), wherein an algorithm is executed in the microprocessor based on glucose and other analyte levels and their variations as a function of time (Paragraph [0016] of Luo), and wherein analyte levels and their time variations are communicated to a second microprocessor (Paragraphs [0016] and [0019] of Luo), and wherein second microprocessor interfaces with an insulin pump (Paragraph [0019] of Luo), and wherein a second algorithm is executed to dispense insulin dose (Paragraphs [0019] and [0157] of Luo - An algorithm will be computed in order for the device to know how much insulin needs to be dispensed), and wherein an interactive feedback control between biosensors and insulin pump is established (Modified Jain will have the interactive feedback between the biosensors and insulin pump establish in order for the insulin pump to administer a correct dose based on the analyte levels).

Modified Jain fails to teach wherein catheter comprises of an assembly comprising of microdialysis membrane and wherein microdialysis assembly comprise of membrane and fluid in and fluid out tubing.
Burnett teaches wherein catheter comprises of an assembly comprising of microdialysis membrane (Paragraph [0088] and Fig. 15, element 1506 (microdialysis membrane) of Burnett) and wherein microdialysis assembly comprise of membrane and fluid in and fluid out tubing (Paragraph [0095] and Fig. 15, elements 1520 and 1522 (fluid in and out tubing) of Burnett).
Burnett is analogous art as it teaches a biosensing device.
It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Jain to have the catheter comprise of an assembly  comprise microdialysis membrane, a taught by Burnett. This would have been modified in order to for contaminates to not pass through (Paragraph [0088] of Burnett).
It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Jain to have the microdialysis assembly comprise of membrane and fluid in and fluid out tubing, a taught by Burnett. This would have been modified in order to deliver insulin to a patient (Paragraph [0095] of Burnett).
Modified Jain teaches wherein said assembly comprises of a biosensor platform (The biosensing platform of Jain will be placed inside the assembly of Burnett).

25.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain (US 20080154101 A1) in view of Schoonmaker (US 20170112534 A1), Luo (US 20110320166 A1), and Ward (US 20150273146 A1).
Regarding claim 6, Jain teaches a method of integrating a plurality of analyte sensors such as glucose and lactate sensors (Paragraphs [0033-0034] and [0036] and [0039]) their electronic and optical devices and circuits on a platform (Paragraph [0037] and Fig. 1) and wherein the biosensor platform comprises of biosensors with working, counter and reference electrodes (Paragraph [0042] and Fig. 1, elements 61 (reference electrode), 62 (counter electrode), and 63,64, 65 (working electrodes)) and wherein electrodes have coatings designed for a particular analyte level detection (Paragraph [0044]), and wherein the electrodes are exposed to body fluids and are electrically connected with potentiostat (Paragraphs [0042] and [0048] and Fig. 1, elements 54 (potentiostat) and 61 (reference electrode), 62 (counter electrode), and 63,64, 65 (working electrodes)), signal processing unit and optical transmitter sending optical pulses whose frequency id related to the analyte level (Paragraph [0037]), and wherein except for the electrodes all other units interfacing with tem are housed in a hermetically; sealed encloser, (Paragraph [0072]) and wherein the encloser has at least one surface optically transparent to permit optical source radiation received by the photovoltaic cells (Paragraph [0072]), wherein biosensors in the biosensing platform comprise of one or more of working, counter and reference electrodes (Paragraph [0042] and Fig. 1, elements 61 (reference electrode), 62 (counter electrode), and 63,64, 65 (working electrodes)), wherein biosensor platform in the catheter interfaces with an external unit (Paragraphs [0037] and [0045-0046] and Fig. 1, elements 1 (external unit), 2 (biosensing platform), and 11 (first microprocessor)), one or more microprocessors (Paragraph [0038]), wherein first microprocessor interfaces with optical detectors which receives optical pulses from the optical transmitter located on the biosensor platform (Paragraph [0050]), and wherein the optical pulses are processed and displayed as analyte level on a dedicated display (Paragraph [0038]).

Jain fails to teach a biosensing platform located in a catheter which is placed subcutaneously in a body tissue and the catheter comprises an insulin dispensing tube.
Schoonmaker teaches a sensor located in a catheter which is placed subcutaneously in a body tissue (Paragraphs [0283] and [0284] of Schoonmaker) and the catheter comprises of an insulin dispensing tube (Paragraphs [0283] and [0284] of Schoonmaker).
 Schoonmaker is analogous art as it teaches a biosensing device.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jain to have the biosensing platform of Jain located in a catheter and the catheter to have an insulin delivery tube, as taught by Schoonmaker. This would have been modified as it would merely be a simple substitution of one known method (having a biosensing platform in a catheter) for another (having a biosensor platform in a hypodermic needle) in order to yield predictable results (to insert the biosensing platform subcutaneously to dispense insulin).
Modified Jain teaches a miniaturized biosensor platform (Fig. 1, element 2) located in a catheter (of Schoonmaker) and wherein external unit comprising of at least one optical source for powering photovoltaic cells located on biosensor platform (Paragraph [0038] of Jain) housed in the catheter (of Schoonmaker), and wherein first microprocessor communicating optically with biosensors (Paragraph [0050] of Jain) located in the catheter (of Schoonmaker).

Modified Jain fails to teach wherein the electrodes are in the form of rings.
Ward teaches wherein electrodes are in the form of rings (Paragraph [0028] of Ward). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Jain to have the electrodes to be in the form of rings, as taught by Ward. This would have been modified as modified Jain comprises electrodes, but fail to teach the shape of the electrodes, and Ward teaches the electrodes in the form of rings.
Modified Jain teaches wherein rings are made of material selected from gold, Pt, Si, carbon nanotubes (Paragraph [0044] of Jain).

Furthermore, modified Jain fails to teach an insulin pump and its electronic interface, wherein second microprocessor communicating electrically with the insulin pump, dispensing insulin at various intervals of time depending on the glucose and other analyte levels, the analyte level is stored in the dedicated memory interfacing the microprocessor, an algorithm is executed in the microprocessor based on glucose and other analyte levels and their variations as a function of time, analyte levels and their time variations are communicated to a second microprocessor, second microprocessor interfaces with an insulin pump, and wherein a second algorithm is executed to dispense insulin dose. 
Luo teaches an insulin pump (Paragraph [0059] of Luo) and its electronic interface (Paragraph [0056] of Luo), wherein second microprocessor communicating electrically with the insulin pump (Paragraph [0019] of Luo), and dispensing insulin at various intervals of time depending on the glucose and other analyte levels (Paragraph [0056] of Luo), wherein the analyte level is stored in the dedicated memory interfacing the microprocessor (Paragraph [0154] of Luo), an algorithm is executed in the microprocessor based on glucose and other analyte levels and their variations as a function of time (Paragraph [0016] of Luo), analyte levels and their time variations are communicated to a second microprocessor (Paragraphs [0016] and [0019] of Luo), second microprocessor interfaces with an insulin pump (Paragraph [0019] of Luo), and wherein a second algorithm is executed to dispense insulin dose (Paragraphs [0019] and [0157] of Luo - An algorithm will be computed in order for the device to know how much insulin needs to be dispensed). 
Luo is analogous art as it teaches biosensing device.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Jain to have an insulin pump with an electronic interface and dispensing insulin at various intervals of time depending on the glucose and other analyte levels, as taught by Luo. This would have been modified in order to deliver the correct amount of insulin to a user as needed.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Jain to have the analyte level stored in a memory, as taught by Luo. This would have been modified as modified Jain requires analyte information to be stored in order to relay it to the processor to provide treatment to a patient but fails to explicitly state where the analyte information is stored, and Luo teaches that the analyte information is stored in a memory.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Jain, to have an algorithm in a microprocessor based off analyte levels to communicate to a second microprocessor, as taught by Luo. This would have been modified in order to dispense an accurate insulin dose to a user.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Jain, to have a second microprocessor interfacing with the insulin pump and a second algorithm executed to dispense an insulin dose, as taught by Luo. This would have been modified in order to dispense an accurate insulin dose to a user.

Modified Jain teaches wherein an interactive feedback control between biosensors and insulin pump is established (Modified Jain will have the interactive feedback between the biosensors and insulin pump establish in order for the insulin pump to administer a correct dose based on the analyte levels).

26.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain (US 20080154101 A1) in view of Schoonmaker (US 20170112534 A1), Luo (US 20110320166 A1), and Farooqui (US 20170347926 A1).
Regarding claim 7, Jain teaches a method of integrating a plurality of analyte sensors such as glucose and lactate sensors (Paragraphs [0033-0034] and [0036] and [0039]) , their electronic and optical devices and circuits on a platform (Paragraph [0037] and Fig. 1), and wherein the biosensor platform comprises of biosensors with working, counter and reference electrodes (Paragraph [0042] and Fig. 1, elements 61 (reference electrode), 62 (counter electrode), and 63,64, 65 (working electrodes)) and wherein electrodes have coatings designed for a particular analyte level detection (Paragraph [0044]), and wherein the electrodes are exposed to body fluids and are electrically connected with potentiostat (Paragraphs [0042] and [0048] and Fig. 1, elements 54 (potentiostat) and 61 (reference electrode), 62 (counter electrode), and 63,64, 65 (working electrodes)), signal processing unit and optical transmitter sending optical pulses whose frequency id related to the analyte level (Paragraph [0039]), and wherein except for the electrodes all other units interfacing with tem are housed in a hermetically; sealed enclose (Paragraph [0072]), and wherein the encloser has at least one surface optically transparent to permit optical source radiation received by the photovoltaic cells (Paragraph [0072]), and wherein external unit comprising of at least one optical source for powering photovoltaic cells located on biosensor platform (Paragraph [0038]), one or more microprocessors (Paragraph [0038]), and wherein first microprocessor interfaces with optical detectors which receives optical pulses from the optical transmitter located on the biosensing platform (Paragraph [0050]), and wherein the optical pulses are processed and displayed as analyte level on a dedicated display (Paragraph [0038]), 

Modified Jain fails to teach wherein catheter comprises of an insulin dispensing tube and a miniaturized biosensor platform. 
Schoonmaker teaches a sensor located in a catheter (Paragraphs [0283] and [0284] of Schoonmaker) and the catheter comprises of an insulin dispensing tube (Paragraphs [0283] and [0284] of Schoonmaker).
Schoonmaker is analogous art as it teaches a biosensing device.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jain to have the biosensing platform of Jain located in a catheter and the catheter to have an insulin delivery tube, as taught by Schoonmaker. This would have been modified as it would merely be a simple substitution of one known method (having a biosensing platform in a catheter) for another (having a biosensor platform in a hypodermic needle) in order to yield predictable results (to insert the biosensing platform subcutaneously to dispense insulin).
Modified Jain teaches wherein external unit comprising of at least one optical source for powering photovoltaic cells located on biosensor platform (Paragraph [0038] of Jain) housed in the catheter (of Schoonmaker) and wherein first microprocessor communicates optically with biosensors on biosensing platform (Paragraph [0050] of Jain) located in the catheter (of Schoonmaker), wherein catheter (of Schoonmaker) interfaces with an external unit (of Jain).

Modified Jain fails to teach the catheter (of Schoonmaker) placed intraperitoneally in the body.
Farooqui teaches a catheter placed intraperitoneally in the body (Paragraph [0034] and Fig. 1, 310 (catheter) and 318 (sensor) of Farooqui).
Farooqui is analogous art as it teaches a biosensing device.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Jain to have a catheter placed intraperitoneally in the body, as taught by Farooqui. This would have been modified as this is merely simple substitution of one known method (placing a catheter intraperitoneally) for another (placing the catheter subcutaneously) to obtain predictable results (place the biosensor in order to obtain analyte information).

Furthermore, modified Jain fails to teach an insulin pump and its electronic interface, wherein second microprocessor communicating electrically with the insulin pump, dispensing insulin at various intervals of time depending on the glucose and other analyte levels, the analyte level is stored in a nonvolatile memory interfacing the microprocessor, an algorithm is executed in the microprocessor based on glucose and other analyte levels and their variations as a function of time, analyte levels and their time variations are communicated to a second microprocessor, second microprocessor interfaces with an insulin pump, and wherein a second algorithm is executed to dispense insulin dose. 
Luo teaches an insulin pump (Paragraph [0059] of Luo) and its electronic interface (Paragraph [0056] of Luo), wherein second microprocessor communicating electrically with the insulin pump (Paragraph [0019] of Luo), and dispensing insulin at various intervals of time depending on the glucose and other analyte levels (Paragraph [0056] of Luo), wherein the analyte level is stored in a nonvolatile memory interfacing the microprocessor (Paragraph [0154] of Luo), an algorithm is executed in the microprocessor based on glucose and other analyte levels and their variations as a function of time (Paragraph [0016] of Luo), analyte levels and their time variations are communicated to a second microprocessor (Paragraphs [0016] and [0019] of Luo), second microprocessor interfaces with an insulin pump (Paragraph [0019] of Luo), and wherein a second algorithm is executed to dispense insulin dose (Paragraphs [0019] and [0157] of Luo - An algorithm will be computed in order for the device to know how much insulin needs to be dispensed). 
Luo is analogous art as it teaches biosensing device.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Jain to have an insulin pump with an electronic interface and dispensing insulin at various intervals of time depending on the glucose and other analyte levels, as taught by Luo. This would have been modified in order to deliver the correct amount of insulin to a user as needed.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Jain to have the analyte level stored in a memory, as taught by Luo. This would have been modified as modified Jain requires analyte information to be stored in order to relay it to the processor to provide treatment to a patient but fails to explicitly state where the analyte information is stored, and Luo teaches that the analyte information is stored in a memory.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Jain, to have an algorithm in a microprocessor based off analyte levels to communicate to a second microprocessor, as taught by Luo. This would have been modified in order to dispense an accurate insulin dose to a user.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Jain, to have a second microprocessor interfacing with the insulin pump and a second algorithm executed to dispense an insulin dose, as taught by Luo. This would have been modified in order to dispense an accurate insulin dose to a user.

Modified Jain teaches wherein an interactive feedback control between biosensors and insulin pump is established (Modified Jain will have the interactive feedback between the biosensors and insulin pump establish in order for the insulin pump to administer a correct dose based on the analyte levels).
Conclusion
27.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
28.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVIN NATNITHITHADHA whose telephone number is (571)272-4732. The examiner can normally be reached Monday - Friday 6:00 am - 8:30 am & 10:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        05/04/2022